Case 2:19-cv-07818-CBM-RAO Document 82 Filed 07/15/21 Page 1 of 5 Page ID #:1121



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
  15    NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  16                                             NINTENDO’S SUPPLEMENTAL
                           Plaintiff,            BRIEF IN SUPPORT OF MOTION
  17                                             FOR RECONSIDERATION
                 v.
  18                                             Date:     August 3, 2021
        MATTHEW STORMAN, an                      Time:     10:00 a.m.
  19    individual, JOHN DOES 1-10,              Ctrm:     #8B
        individuals and/or corporations,
  20                                             The Honorable Consuelo B. Marshall
                           Defendant.
  21
  22
  23
  24
  25
  26
  27
  28



       153029710.3
Case 2:19-cv-07818-CBM-RAO Document 82 Filed 07/15/21 Page 2 of 5 Page ID #:1122



   1            On June 9, 2021, Nintendo sought reconsideration of the Court’s denial of a
   2   permanent injunction, citing the newly-codified Trademark Modernization Act
   3   (TMA) and Defendant’s actions subsequent to the Court’s May 27 summary
   4   judgment order. Dkt. No. 76 (the “Motion”). The TMA amended the Lanham Act,
   5   creating a mandatory presumption of irreparable harm where a party is found liable
   6   for trademark infringement, as here. 17 U.S.C. 1116(a). On July 8, this Court
   7   requested additional information as to “whether reconsideration of the Court’s order
   8   denying Plaintiff’s requested permanent injunction with respect to Plaintiff’s
   9   copyright infringement claim is warranted.” Dkt. No. 81.
  10            The answer is a clear “yes.” Based on the same facts described in Nintendo’s
  11   Motion—Defendant’s actions after the Court entered its May 27 order on summary
  12   judgment—the Court should reconsider its denial of a permanent injunction based
  13   on both Defendant’s willful trademark infringement and his willful copyright
  14   infringement. L.R. 7-18(b).
  15            A permanent injunction is an appropriate and necessary remedy for
  16   Defendant’s willful copyright infringement. The Copyright Act authorizes courts
  17   to issue injunctions to “prevent or restrain” the infringement of a plaintiff’s
  18   copyrights. 17 U.S.C.A. § 502(a); MAI Sys. Corp. v. Peak Computer, Inc., 991
  19   F.2d 511, 520 (9th Cir. 1993). “As a general rule, a permanent injunction will be
  20   granted when liability has been established and there is a threat of continuing
  21   violations.” MAI Sys. Corp., 991 F.2d at 520. Indeed, even if a defendant has
  22   ceased its infringing activities, an injunction should issue if the infringement was
  23   willful and the infringer did not cease its infringement until after litigation began.
  24   Polo Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132, 1135 (9th Cir. 1986)
  25   (finding error to deny a permanent injunction where defendants willfully infringed
  26   plaintiff’s trademark and refused to stop infringing until plaintiff initiated
  27   litigation); Highland Suites, Inc. v. Hotel, No. CV1203887SJOPLAX, 2013 WL
  28   12087187, at *5 (C.D. Cal. June 6, 2013) (citing Polo Fashions and holding that
                                                 -1-



       153029710.3
Case 2:19-cv-07818-CBM-RAO Document 82 Filed 07/15/21 Page 3 of 5 Page ID #:1123



   1   specific evidence of future infringement is not necessary to issue injunction where
   2   copyright infringement was willful and only ceased upon initiation of litigation);
   3   Brighton Collectibles, Inc. v. Coldwater Creek, Inc., No. 06-CV-1848 H (POR),
   4   2009 WL 10671767, at *2 (S.D. Cal. Jan. 23, 2009) (finding a threat of future
   5   copyright and trademark infringement sufficient to warrant permanent injunction
   6   based on willfulness of infringement). In such circumstances, an injunction is
   7   appropriate because “[i]f the defendants sincerely intend not to infringe, the
   8   injunction harms them little; if they do, it gives [the aggrieved party] substantial
   9   protection…” Polo Fashions, 793 F.2d at 1135. In addition, past violations of
  10   court orders may be considered evidence that a defendant is likely to repeat its
  11   infringement. Sweet People Apparel, Inc. v. Chang Grp. LLC, No. CV 16-3139-
  12   RSWL-JPRX, 2017 WL 2469130, at *7 (C.D. Cal. June 6, 2017) (holding that
  13   infringer’s disobedience of Court’s order “suggest[s] Defendant is likely to repeat
  14   its infringement”).
  15            Here, as this Court found, Defendant willfully infringed dozens of
  16   Nintendo’s copyrights, refusing to cease his actions despite previously receiving
  17   multiple notices from Nintendo and despite Nintendo initiating litigation. Dkt. No.
  18   76 at 10. In fact, Defendant spent the last several years using the RomUniverse
  19   website to infringe Nintendo’s copyrights as one of the largest distributors of
  20   pirated Nintendo games, distributing hundreds of thousands Infringing ROMs,
  21   including posting new infringing content while this case was pending. Id.; see also
  22   Dkt. No. 52-1 at 6. Now, without a permanent injunction, Nintendo faces the threat
  23   that Defendant will relaunch the RomUniverse website, create a new website, or
  24   otherwise distribute pirated video games once again. Dkt. No. 76-4 (Rava Decl.) ¶
  25   2. Defendant does not dispute he is considering relaunching the RomUniverse
  26   website to distribute video game ROMs. See generally, Dkt. No. 77. Nor has he
  27   confirmed that he has permanently destroyed the Infringing Roms, the pirated
  28   copies of Nintendo’s games, or the other content infringing Nintendo’s intellectual
                                                 -2-


       153029710.3
Case 2:19-cv-07818-CBM-RAO Document 82 Filed 07/15/21 Page 4 of 5 Page ID #:1124



   1   property, that were in his possession and control, as he would be required to do
   2   under Nintendo’s proposed permanent injunction.1 Based on his past behavior,
   3   Defendant’s stated plan to exclude Nintendo content from his relaunched website
   4   rings hollow; if he does “sincerely intend not to infringe,” however, “the injunction
   5   harms [him] little.” Polo Fashions, 793 F.2d at 1135.
   6            Moreover, Defendant’s repeated violations of this Court’s orders—including
   7   after the Court entered its May 26 summary judgment order—demonstrates
   8   Defendant’s disregard for his legal obligations and underscore the concreteness of
   9   the threat of renewed copyright infringement.2 Courts grant permanent injunctions
  10   where future infringement is threatened precisely to address situations like this,
  11   where a party is forced to repeatedly expend resources to force the infringer to
  12   comply with his legal obligations. See WB Music Corp. v. Royce Int'l Broad.
  13   Corp., No. EDCV16600JGBDTBX, 2018 WL 2121819, at *4 (C.D. Cal. May 7,
  14   2018), aff'd sub nom. WB Music Corp. v. Stolz, 814 F. App'x 286 (9th Cir. 2020)
  15   (granting permanent injunction because “Plaintiffs face a credible threat of future
  16   infringement by Defendants’ activities, requiring additional litigation to defend
  17   their copyrights…”); Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 518 F.
  18   Supp. 2d 1197, 1220 (C.D. Cal. 2007) (“[a] legal remedy is inadequate if it would
  19   require a ‘multiplicity of suits.”) Throughout this litigation, when Defendant has
  20   complied with his obligations, it is frequently only after Nintendo has been forced
  21   to raise the issue with the Court.3 In these circumstances, Nintendo’s requested
  22   permanent injunction is both reasonable and necessary.
  23
  24            1
                  Because Defendant likely still possesses and controls the Infringing Roms, there continues to be
       a real and imminent threat that Defendant distributes the pirated content through RomUniverse or some
  25   other website.
                2
                  After initially missing his first two payment deadlines, Defendant has now completed the first
  26   two of his sanction payment installments to Nintendo.
                3
                  See e.g., Dkt. No. 45 (order regarding Defendant’s failure to produce documents); Dkt. No. 49
  27   (order sanctioning Defendant for continued discovery violations); Dkt. No. 47 (order regarding
       Defendant’s violation of October 6, 2020 Order (Dkt. No. 46) by failing to submit settlement statement);
  28   Dkt. No. 51 (Declaration of William Rava outlining various discovery violations); Dkt. Nos. 75, 79
       (Nintendo’s briefs outlining Defendant’s failure to satisfy payment obligations).
                                                           -3-


       153029710.3
Case 2:19-cv-07818-CBM-RAO Document 82 Filed 07/15/21 Page 5 of 5 Page ID #:1125



   1            For similar reasons as articulated in its Motion regarding Defendant’s
   2   trademark infringement, the Court should issue a permanent injunction enjoining
   3   Defendant’s willful copyright infringement.
   4
   5
        DATED: July 15, 2021                  PERKINS COIE LLP
   6
   7                                          By:/s/ Katherine M. Dugdale
                                                 Katherine M. Dugdale
   8                                             William C. Rava (appearing pro hac vice)
                                                 Christian W. Marcelo (appearing pro hac
   9                                             vice)
  10
                                              Attorneys for Plaintiff
  11                                          NINTENDO OF AMERICA INC.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -4-


       153029710.3
